Citation Nr: 1506846	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  12-28 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for neurological impairment of the right lower extremity, to include as secondary to a low back disability.  

3.  Entitlement to service connection for neurological impairment of the left lower extremity, to include as secondary to a low back disability.  

4.  Entitlement to service connection for a right foot disability, to include as secondary to a low back disability.  

5.  Entitlement to service connection for a left foot disability, to include as secondary to a low back disability.  

6.  Entitlement to service connection for a heart murmur.  



ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1970 to June 1975.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.


FINDINGS OF FACT

1.  The Veteran's low back disability, diagnosed as degenerative disc disease and a chronic lumbar strain, is etiologically related to active duty service. 

2.  The Veteran's neurological impairment of the right lower extremity, diagnosed as right leg radiculopathy, was incurred due to service-connected degenerative disc disease of the lumbar spine.

3.  The Veteran's neurological impairment of the left lower extremity, diagnosed as right leg radiculopathy, was incurred due to service-connected degenerative disc disease of the lumbar spine.

4.  An orthopedic disability of the right foot was not present in active service, is not etiologically related to any incident of active military service, and is not caused or aggravated by a service-connected disability.

5.  An orthopedic disability of the left foot was not present in active service, is not etiologically related to any incident of active military service, and is not caused or aggravated by a service-connected disability.

6.  A heart murmur is not a disability or disease for VA purposes.


CONCLUSIONS OF LAW

1.  Service connection for a low back disability, diagnosed as degenerative disc disease is warranted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

2.  Service connection for radiculopathy of the right leg as secondary to service-connected degenerative disc disease of the lumbar spine is warranted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310.

3.  Service connection for radiculopathy of the left leg as secondary to service-connected degenerative disc disease of the lumbar spine is warranted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310.

4.  An orthopedic disability of the right foot was not incurred in or aggravated by active service and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  

5.  An orthopedic disability of the left foot was not incurred in or aggravated by active service and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310.  

6.  A chronic heart disability was not incurred or aggravated during active duty service and a heart murmur is not a disability within the meaning of the law.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)(holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

Service connection is also provided for a disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.  


Low Back and Lower Extremity Radiculopathy

The Veteran contends that she incurred a chronic lumbar spine disability during active duty service in May 1973.  She also contends that she experiences bilateral radiculopathy of the lower extremities secondary to the low back condition. 

The record establishes a current disability and an in-service injury.  Degenerative disc disease and a lumbar strain were diagnosed at a June 2012 VA examination.  The Veteran has received consistent treatment for the back disability at various VA facilities and nerve conduction studies performed in February 2006 and June 2009 indicate chronic bilateral lumbar radiculopathy of the lower extremities.  The Veteran reports that she injured her back performing Navy damage control training in May 1973.  Service treatment records do not document any specific instances of a back injury, but the Veteran was seen in May 1973 and November 1973 at a naval hospital emergency department with complaints of pain in the midback and between the shoulder blades.  A May 1973 newspaper article also verifies that the Veteran completed the Navy's basic damage control and nuclear biological chemical warfare course.  The Veteran is competent to report injuries that occurred during service and the Board will therefore resolve any doubt in her favor and find that an in-service injury is demonstrated.

The record also establishes a nexus between the Veteran's current back disability and active duty service.  Her private physician provided medical opinions in support of the claim in January 2011 and August 2011.  Based on a review of the Veteran's service and post-service medical records, the private doctor concluded that the nature of the Veteran's disability was consistent with her description of the in-service injury.  Although the June 2012 VA examiner issued a medical opinion weighing against the claim, the Board notes that the examination instructions provided to the examiner were inadequate and included statements regarding the Veteran's credibility that were prejudicial and may have influenced the VA examiner's findings.  The Board therefore finds that the opinions of the private physician outweigh the finding of the VA examiner.  The medical evidence also clearly establishes that the Veteran's bilateral radiculopathy of the lower extremities is due to her degenerative disc disease and associated nerve dysfunction.  All the elements necessary for service connection are present and the claims are granted.


Feet

The Veteran contends that service connection is warranted for disabilities of the feet as they were incurred during active duty service, or in the alternative, are secondary to the service-connected lumbar spine disability.  As noted above, the Board has determined that service connection is warranted for neurological impairment of the bilateral lower extremities to include the feet, and this portion of the Board's analysis will focus on any orthopedic disabilities of the feet.  

The record establishes a current disability; X-rays performed at VA facilities in February 2003 and September 2011 demonstrated bilateral bunions, mild degenerative joint disease of the right foot, and a left heel spur.  However, there is no evidence of any in-service injuries to the feet.  The Veteran's feet were consistently normal upon examination in active duty service, including the May 1975 discharge examination, and she denied any musculoskeletal problems on the accompanying report of medical history.  The Veteran has also not provided any lay evidence of any specific in-service foot injuries.  Therefore, the medical and lay evidence of record does not establish any in-service injuries during active duty.

There is also no evidence of a nexus between the claimed foot disabilities and an incident of active duty service or the service-connected back condition.  As noted above, service records are negative for complaints or treatment related to the claimed disabilities and post-service clinical records do not document treatment for pertaining to the feet until almost 30 years after the Veteran's period of active military service.  None of the Veteran's treating physicians have identified any link between the current orthopedic foot disabilities and service or her service-connected low back condition, and the private medical opinions submitted by the Veteran in January and August 2011 are limited to discussion of the Veteran's back and associated neurological impairment.  

The Board has considered the testimony and statements of the Veteran connecting her orthopedic foot disabilities to service and/or her low back condition.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428(2011).  However, the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, but notes that she has not provided any specific statements in support of the claims for service connection for bilateral foot disabilities.  In October 2012 she stated generally that all her claimed conditions were secondary to her back injury, but she has not submitted any other lay or medical evidence in support of the claims.  In any event, her opinion as to the cause of the disabilities on appeal simply cannot be accepted as competent evidence.  Id.  

Service connection is also possible for certain chronic disabilities, such as arthritis, under 38 C.F.R. § 3.303(b) based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, the Veteran has not reported a history of continuous symptoms since military service and treatment records do not document any foot complaints until 2003, almost 30 years after separation from active duty.  She has not reported experiencing continuous symptoms of foot arthritis since service in any statements to VA and service connection under 38 C.F.R. § 3.303(b) is not warranted. 

In sum, although the record contains evidence of current orthopedic disabilities of the bilateral feet, there are no findings of an injury or manifestation of the claimed conditions during the Veteran's active service and no competent evidence linking them to such service or the service-connected low back disability.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claims and they are denied.  38 U.S.C.A. § 5107(b) (West 2002).


Heart Murmur

The Veteran contends that service connection is warranted for a heart murmur as it was first diagnosed during active duty service.  Service treatment records show that a short systolic grade I/IV murmur was identified during a June 1971 physical examination.  The murmur was noted to have existed prior to service (though the Veteran's heart was documented as normal on the June 1970 enlistment examination) and was not disabling.  The murmur was again observed during examinations in December 1971 and May 1975. 

A benign systolic heart murmur was diagnosed upon VA examination in June 2011, but the Board finds that it is not a disability for VA purposes.  The June 2011 VA examiner found that the Veteran had no current heart condition or heart disease.  A recent echocardiogram showed a normal heart for the Veteran's age and the benign functional murmur was a physical finding that was not indicative of any disease.  
As such, the heart murmur would not constitute a disability for VA compensation purposes.  See, e.g. 38 C.F.R. § 4.104 , Diagnostic Code 7015, Note (providing, in pertinent part, that with regard to atrioventricular block, simple delayed P-R conduction time, in the absence of other evidence of cardiac disease, is not a disability).  The Board therefore finds that the Veteran's benign functional heart murmur is not a disability for VA purposes and service connection is not possible.  

Duties to Notify and Assist

VA has certain duties to notify and assist the Veteran in the substantiation of a claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Board finds that VA has substantially satisfied the duties to notify and assist with respect to the claims for service connection for a low back disability and neurological impairment of the bilateral lower extremities.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with this appeal given the favorable nature of the Board's decision to grant the claims.  

Turning to the other issues on appeal, the Veteran's claims were filed as a fully developed claim pursuant to the Secretary's program to expedite VA claims.  Under this framework, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  When filing a fully developed claim, a Veteran submits all evidence relevant and pertinent to a claim other than service treatment records and treatment records from VA medical centers, which are obtained by VA.  Under certain circumstances, additional development, including obtaining additional records and providing the Veteran with a VA medical examination, may still be required prior to the adjudication of the claim.  See VA Form 21-526EZ.

The fully developed claim form includes notice to the Veteran of what evidence is required to substantiate a claim for service connection and of the Veteran's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings.  See id.  Thus, the notice that is part of the claim form submitted by the Veteran satisfies the duty to notify.

The duty to assist has also been met.  VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  In March 2011 and August 2011 statements, the Veteran reported undergoing treatment with several private health care providers soon after her discharge from active duty, but also stated that records from these providers had been destroyed.  The Board therefore finds that VA has obtained all available records of treatment.

The Board acknowledges that the Veteran has not been provided a VA examination in response to her claims for entitlement to service connection for right and left foot disabilities.  VA examinations or medical opinions are not required in this case; as noted above, there is no competent medical or lay evidence that the Veteran's orthopedic foot conditions may be associated with active service or the service-connected lumbar spine disability.  38 C.F.R. § 3.159(c)(4).  Therefore, the duty to assist does not require a VA examination or medical opinion in response to those claims.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for a low back disability, diagnosed as degenerative disc disease and a chronic lumbar strain, is granted.  

Entitlement to service connection for neurological impairment of the right lower extremity, diagnosed as right leg radiculopathy, is granted.

Entitlement to service connection for neurological impairment of the left lower extremity, diagnosed as left leg radiculopathy, is granted.

Entitlement to service connection for a right foot disability, to include as secondary to a low back disability, is denied.  

Entitlement to service connection for a left foot disability, to include as secondary to a low back disability, is denied.  

Entitlement to service connection for a heart murmur is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


